Dear Kerry:

        We have received your notice of retirement dated September 25, 2009.

        We acknowledge that in choosing the date of your retirement, in addition
to your own personal planning, you have taken into consideration the company’s
long-standing succession plans, the Board’s wishes regarding the pacing of those
plans, and the coordination of implementation with the Company’s strategic
goals. This has resulted in some personal financial sacrifice.

        In recognition of the above, the Board has determined to pay you, in
addition to any benefits accruing by reason of voluntary retirement under the
Agreement dated January 1, 2009 (the “Officer’s Agreement”), a retirement bonus
award in the amount of $1,270,000. This sum will be paid (net of all necessary
withholding) on October 9, 2009.

        In partial consideration for the foregoing award, you agree to provide,
as and when requested, continued support and cooperation in the management
transition necessitated by your retirement. We agree that such support and
cooperation in a general way will constitute “consultation” under Section 3.1 of
the Officer’s Agreement, and that the above described retirement bonus award is
an agreeable “fee” for such services; but we agree further that if specific
services requested by the Company should in the future require substantial time
or effort on your part, the general terms of Section 3.1 regarding “such
reasonable terms as to notice, time, place, fee and duration of consultation”
shall govern.

        We mutually confirm all the other terms of the Officer’s Agreement
concerning the terms and conditions of your retirement.

        If this letter is consistent with your understanding of the agreement we
have reached on this subject, please confirm by your signature below.

        On behalf of the stockholders, employees and all other constituents of
Ladish, we thank you for your many years of loyal service and wish you happiness
in your retirement.

  Sincerely,  
LADISH CO., INC.


By: /s/ Wayne E. Larsen                                     

        AGREED this 25th day of September, 2009.

  /s/ K. L. Woody                                                       Kerry L.
Woody